OPINION — AG — THE WATER CONSERVATION STORAGE COMMISSION, CREATED BY HOUSE BILL NO. 1073 OF THE 29TH LEGISLATURE, SAME NOW APPEARING AS 82 O.S. 1963 Supp., 1351-1361 [82-1351] — [82-1361], IN ORDER THAT A RESERVOIR SITE MAY BE DEVELOPED TO ITS OPTIMUM, IS AUTHORIZED 82 O.S. 1963 Supp., 1354 [82-1354] 82 O.S. 1963 Supp., 1355 [82-1355] TO CONTACT WITH THE FEDERAL GOVERNMENT TO INCLUDE WATER STORAGE THEREIN FOR ANTICIPATED FUTURE WATER DEMANDS FOR WHICH THERE IS NOT A PRESENT OR ESTIMATED FUTURE FIRM DEMAND OF LOCAL USERS AT THE PRESENT TIME AND SAID COMMISSION (WATER CONSERVATION COMMISSION) IS NOT LIMITED TO CONTRACTING AND FINANCING ONLY THAT PORTION OF THE ANTICIPATED FUTURE DEMAND SET FORTH IN THE FLOOD CONTROL ACT OF 1958, AS AMENDED, TO WIT: 30 PERCENT. (LEE COOK)